                                           Case 4:20-cv-06239-KAW Document 9 Filed 11/19/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     LEILA CRUZ,                                         Case No. 4:20-cv-06239-KAW
                                   8                     Plaintiff,                          ORDER TO SHOW CAUSE
                                   9              v.                                         Re: Dkt. No. 7

                                  10     COREY PATRICK ROBINSON,
                                  11                     Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On September 3, 2020, Plaintiff filed this civil action and an application to proceed in

                                  14   forma pauperis. On October 13, 2020, the Court granted Plaintiff’s application to proceed in

                                  15   forma pauperis. Pursuant to 28 U.S.C. § 1915(e)(2), the Court then screened Plaintiff’s complaint

                                  16   and found it deficient, finding that Plaintiff had failed to “clearly provide the legal and factual

                                  17   basis for all claims.” (Dkt. No. 7 at 4.) The Court ordered Plaintiff to file an amended complaint

                                  18   that provided the legal and factual basis for all claims by November 2, 2020. Id. The Court

                                  19   warned that the failure to do so would result in the case being reassigned to a district judge with

                                  20   the recommendation that the case be dismissed. Id. To date, Plaintiff has not filed an amended

                                  21   complaint.

                                  22          Accordingly, the Court ORDERS Plaintiff to show cause, by December 7, 2020, why the

                                  23   case should not be dismissed for failure to prosecute, and why she did not timely file the amended

                                  24   complaint. Additionally, Plaintiff shall file the amended complaint. Failure to respond to the order

                                  25   to show cause and file the second amended complaint by the deadline will result in the Court

                                  26   reassigning the case to a district judge with the recommendation that the case be dismissed.

                                  27          Again, Plaintiff may wish to contact the Federal Pro Bono Project's Help Desk for

                                  28   assistance—a free service for pro se litigants—by calling (415) 782-8982 to make an appointment.
                                           Case 4:20-cv-06239-KAW Document 9 Filed 11/19/20 Page 2 of 2




                                   1   Plaintiff may also wish to consult the manual the court has adopted to assist pro se litigants in

                                   2   presenting their case. This manual, and other free information for pro se litigants, is available

                                   3   online at: http://cand.uscourts.gov/proselitigants.

                                   4          IT IS SO ORDERED.

                                   5   Dated: November 19, 2020
                                                                                                 __________________________________
                                   6                                                             KANDIS A. WESTMORE
                                   7                                                             United States Magistrate Judge

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                             2
